DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed April 18, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-8 and 10-25 are pending.
4.	In the reply filed on October 20, 2021, applicant elected Group I, now claims 1-8 and 10-18, without traverse.
5.	Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-8 and 10-18 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claim 10 is indefinite because it depends from cancelled claim 9.

Claim Rejections - 35 USC § 103
8.	Claims 1, 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2009/0123409) in view of Jiang (CN 105125467 A – English translation) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
As a supporting example, paragraphs [0027] and [0048] of the application as originally filed states that two or more compounds of moisturizing lotion compositions described therein may work together to produce beneficial synergistic effects including vervain extract which “may work in synergy with essential derivatives to beneficially scavenge free radicals.” Specifically, paragraph [0048] describes a ratio of the concentration of aloe vera to the concentration of vervain extract between 0.90 and 1.10 as producing beneficial synergistic effects. Thus, claim 1 includes a moisturizing lotion composition comprising both aloe vera and vervain extract where a ratio of the concentration of the aloe vera to the concentration of the vervain extract is between 0.90 and 1.10…

…Applicant respectfully submits Moore and Jiang fail to recognize the ratio of the concentration of aloe vera to the concentration of vervain extract as a result-effective variable which achieves a recognized result, and thus it would not have been obvious to optimize a ratio of the concentration of aloe vera to the concentration of vervain extract to arrive at the claimed ratio emphasized in claim 1. Specifically, the shaving composition of Moore does not even include both aloe vera and vervain extract and thus there is not and cannot be any disclosure in Moore pertaining to the relationship between the variable (the ratio of the concentration of aloe vera to the concentration of vervain extract) and the result (the beneficial synergistic effects recognized by Applicant and referred to in paragraph [0048] of the application as originally filed). See Moore, paras. [0010], [0011], [0016]-[0021]. Additionally, while the Chinese medicine extract of the red blood silk emulsion of Jiang may include aloe vera and “verbena,” there is again no disclosure in Jiang of the relationship between the variable (the ratio of the concentration of aloe vera to the concentration of vervain extract) and the result (the beneficial synergistic effects recognized by Applicant and referred to in paragraph [0048] of the application as originally filed). See Jiang, pp. 1, 2 (“Background technique” and “Summary of the invention” sections). Therefore, Applicant respectfully submits that the cited art fails to recognize the ratio of the concentration of aloe vera to the concentration of vervain extract as a result-effective variable and thus one of ordinary skill would not have been motivated to optimize the ratio of these two compositions in a moisturizing lotion composition.

However, applicant’s specification provides no evidence to support the assertion that the claimed ratio of aloe vera to vervain produces an unexpected result.  Without evidence to support the assertion of synergistic results, this argument is not persuasive.  In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Each of the references teaches using the claimed ingredients in moisturizing compositions in a range of amounts that either overlap with or are similar in scope to the ranges of amounts claimed by applicant.  Thus, it would be obvious to combine the ingredients together and to optimize the concentration of each ingredient in and around the ranges taught by the references.  By teaching a range of amounts, the references are recognizing that the concentration of amounts are result effective variables.  In addition, an artisan of ordinary skill would readily appreciate that ingredient concentrations are variables that can be adjusted to achieve an optimal product.  This obvious modification of concentrations would lead to varying the concentrations of both the aloe vera and the vervain thus leading to a composition with a ratio of aloe vera to vervain.  Thus, the combined references are still considered to render the claimed invention obvious.  
9.	Claims 2-4 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2009/0123409) in view of Jiang (CN 105125467 A – English translation) as applied to claims 1, 5-8, and 10 above, and further in view of Fan (CN 109568246 A – English translation) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that Fan does not cure the deficiencies of Moore and Jiang because it does not teach the combination of aloe vera and vervain.  However, the combination of Moore and Jiang is not considered to be deficient for the reasons discussed above.
Applicant also argues:
Claim 12 additionally includes a moisturizing lotion composition comprising propylene glycol and panthenol where a ratio of the concentration of the propylene glycol to the concentration of the panthenol is between 45.0 and 55.0. As a supporting example, paragraph [0048] of the application as originally filed, beneficial synergistic effects result from the moisturizing lotion composition when the ratio of the concentration of propylene glycol to the concentration of panthenol ranges between 45.0 to 55.0. Applicant respectfully submits that beyond failing to teach these additional features of claim 12, like the ratio of the concentration of aloe vera to the concentration of vervain extract, the art cited by the Office Action fails to recognize the ratio of the concentration of propylene glycol to the concentration of panthenol as being a result-effective variable capable of producing beneficial synergistic effects. Applicant thus respectfully submits it would not have been obvious to arrive at the claimed ratio of the concentrations of propylene glycol/propylene emphasized in claim 12.

However, applicant’s specification provides no evidence to support the assertion that the claimed ratio of propylene glycol to panthenol produces an unexpected result.  Without evidence to support the assertion of synergistic results, this argument is not persuasive.

10.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655